Citation Nr: 0705883	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  04-28 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia




THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  




REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs





ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1945 to 
December 1962.  

The veteran died on December [redacted], 2002.  The appellant is the 
widow of the veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 RO rating decision.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran died on December [redacted], 2002, as a result of 
metastatic melanoma.  

3.  At the time of the veteran's death, service connection 
was in effect for residuals of lumbar injury with spinal 
fusion L-1, L-2, and L-3 with limitation of motion rated at 
40 percent disabling.  

4.  The veteran is not shown to be have been a "radiation-
exposed veteran" or to have otherwise participated in a 
radiation risk activity in connection with his duties during 
his extensive period of active service.  

5.  Neither the fatal metastatic melanoma, nor any other form 
of cancer was manifested in service or for many years 
thereafter.  

6.  Neither the fatal metastatic melanoma, nor any other 
cancer including colon cancer is shown to be due to radiation 
exposure or other event or incident of the veteran's period 
of active service.  

5.  A service-connected condition, including the lumbar spine 
disability, is not shown to have caused or otherwise 
contributed materially in producing or accelerating the 
veteran's death.  



CONCLUSIONS OF LAW

1.  The veteran's disability manifested by colon cancer or 
malignant melanoma is not due to disease or injury that was 
incurred in or aggravated by active service; nor may either 
be presumed to have been incurred in service; nor may either 
be service connected on the basis of being manifested in a 
"radiation-exposed veteran" or being a "radiogenic 
disease."  38 U.S.C.A. §§ 1110, 1310, 5103, 5105A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309(e), 3.312 (2006).  

2.  A service-connected disability is not shown to have 
caused or contributed materially or substantially in 
producing the veteran's death.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5105A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309(e), 3.312 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In April 2003, prior to the rating decision on appeal, the RO 
sent the appellant a letter informing her that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The appellant was afforded time to respond before the RO 
issued the January 2004 rating decision on appeal.  

The Board accordingly finds that the appellant has received 
sufficient notice of the information and evidence needed to 
support her claim and has been afforded ample opportunity to 
submit such information and evidence.  

The April 2003 letter and a follow-up July 2004 letter 
satisfy the statutory and regulatory requirement that VA 
notify a claimant, what evidence, if any, will be obtained by 
the claimant and what if any evidence will be obtained by VA. 
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

The April 2003 and July 2004 letters advised the appellant 
that VA will make reasonable efforts to get evidence to 
support her claim, including such things as medical records 
from State or local governments, private doctors and hospital 
or current or former employers. employment records, or 
records from other Federal agencies.  

The letter also stated that the VA is responsible for getting 
any relevant records held by any Federal Agency.  This may 
include medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment) 
or from the Social Security Administration. 

The letter advised the appellant that it was her 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the appellant that 
it was her responsibility to make sure the records were 
received by VA.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained hereinabove, the first three content-of-notice 
requirements have been met in this appeal.  

The Board notes that the record does not show that the 
appellant was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  

However, even though the appellant was not expressly advised 
to "give us all you've got" the Board finds that this 
requirement has been constructively satisfied.  

As noted, the appellant has been advised of the evidence 
required to support a claim for service connection for cause 
of death, and of the evidence of record.  The Board finds 
that she has accordingly been constructively invited to give 
VA all the relevant evidence in her possession not already of 
record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the appellant after the rating action on appeal.  However, 
the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the appellant.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
appellant because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the appellant notice of what was 
required to substantiate the claim on appeal, and she was 
afforded an opportunity to submit such information and/or 
evidence before the RO issued the Statement of the Case (SOC) 
in June 2004 and the Supplemental Statement of the Case 
(SSOC) in June 2005.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this case, the only element remaining under contention is 
the third element (connection between the veteran's service 
and the cause of death); the other four elements are either 
not under dispute or are not relevant to cause-of-death 
claims.  

The record shows that the appellant is aware of the criteria 
for establishing connection between military service and 
cause of death and has presented documents and testimony 
regarding that issue; accordingly, there is no possibility of 
prejudice to the appellant under the notice requirements of 
Dingess/Hartman.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the appellant in connection with the claim on 
appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  

Neither the appellant nor her representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claim is adjudicated.  

Finally, the appellant was advised of her right to a hearing 
before the RO and/or before the Board, but she waived that 
right.  
 
Under these circumstances, the Board finds that the appellant 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for cause of death.  



II. Analysis

The veteran died on December [redacted], 2002.  The death certificate 
lists the primary cause of death as metastatic melanoma, with 
no contributing cause of death identified.  

The medical evidence related to the veteran's treatment shows 
that in addition to metastatic melanoma, the veteran had had 
prostate cancer (onset approximately 1996) and colon cancer 
(diagnosed in May 2001).  He also had history of 
hypertension, paroxysmal atrial fibrillation, cellulitis, and 
extensive surgeries, including spinal fusion, colon resection 
or right hemicolonectomy, prostatectomy, removal of a skin 
cancer from the lip and surgical resolution of a hemothorax.  

The veteran's service medical records or post-service 
treatment record do not provide a basis for finding that the 
diagnosed cause of death (malignant melanoma) or other form 
of cancer became manifest during the veteran's military 
service or for many years thereafter.  

At the time of the veteran's death, he had been granted 
service connection for residuals of lumbar injury with spinal 
fusion L-1, L-2, and L-3 with limitation of motion rated as 
40 disabling effective beginning on December 1, 1964.  

However, the service-connected lumbar spine disability is not 
shown to have caused or materially contributed in producing 
or otherwise accelerating the veteran's death.  

The appellant in this case contends that the veteran's death 
was the result of cancer, which was due to exposure to 
ionizing radiation during World War II.  Specifically, the 
appellant asserts that the veteran may have been exposed to 
radioactive fallout from the Hiroshima and Nagasaki bombings 
while serving aboard the USS General H.W. Butner (AP 113) in 
the Pacific Theater.  

As noted, the veteran is shown to have had colon cancer.  
Colon cancer may be presumptively associated with exposure to 
radiation provided other criteria are met.  See 38 C.F.R. 
§ 3.309(d)(2).  However, there is no evidence of record that 
this veteran was a "radiation-exposed veteran."  

A "radiation-exposed veteran" is defined as a veteran who 
participated in a "radiation risk activity" to include the 
occupation of Hiroshima or Nagasaki during the period 
beginning on August 6, 1945 and ending on July 1, 1946.  See 
38 C.F.R. § 3.309(d)(3)(ii)(B).  

The term "occupation of Hiroshima or Nagasaki" means 
official military duties within 10 miles of the city limits 
of either Hiroshima or Nagasaki.  See 38 C.F.R. 
§ 3.309(d)(3)(vi).  

The RO pursued the question of whether the USS General H.W. 
Butner was within 10 miles of either Hiroshima or Nagasaki.  
The abstract of the deck log of the ship was reported to 
indicate that the ship  was anchored at Wakayama, Japan from 
November 5-6, 1945; Nagoya, Japan from November 7-10, 1945, 
and again from January 5-19, 1946; and Yokosuka, Japan from 
March 13-17, 1946.  Wakayama, Nagoya, and Yokosuka are 175, 
290 and 400 miles from Hiroshima and 325, 440 and 550 miles 
from Nagasaki, respectively.  

It was also noted that, when the first bomb was detonated 
over Hiroshima, the USS General H.W. Butner was at Eniwetok 
Atoll and that, when the bomb was detonated over Nagasaki, 
the USS General H.W. Butner was in transit to Ulithi.  These 
locations were noted to be more than 1,000 nautical miles 
from the Japanese mainland.  

The historical records do not otherwise serve to document the 
veteran's presence with the American occupation forces in 
Hiroshima or Nagasaki, Japan at any time.  It is neither 
asserted nor otherwise shown that the participated in other 
nuclear testing or event or had other radiation exposure to 
during his extensive period of active service.  

The Board accordingly concludes that the evidence does not 
show that the veteran was a "radiation-exposed veteran" or 
participated in the occupation of Hiroshima or Nagaski within 
the meaning of appropriate regulations.  

Further, the Board notes that, even though the veteran is 
shown to have had colon cancer, prostate cancer and malignant 
melanoma, there is no competent evidence to link that any of 
these disease processes to radiation exposure or other event 
or incident of the veteran's period of long service.  

Given these facts, the Board finds that service connection 
for the cause of the veteran's death must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  



ORDER

Service connection for the cause of the veteran's death is 
denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


